DETAILED ACTION

In response to Amendments/Arguments filed 1/26/2022.  Claims 1-29 are pending.  Claims 1 and 22 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-16, and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 20150140299) in view of Smedskjaer et al. (US 20130224491) and Dawson-Elli (WO 2017/196800).
Ellison discloses a scratch-resistant boroaluminosilicate glass laminate.  Concerning claims 1-3, Ellison discloses the glass laminate comprises a core glass layer that is an alkali aluminosilicate glass that is ion exchangeable and the clad glass layers have an elastic modulus of 65 GPa (para. 0016-0025).  However, Ellison is silent to the core glass layer having the claimed modulus.  Examiner notes that the core glass and the clad glass have different compositions (para. 0021 and Table 1).  However, Ellison is silent to the claimed thickness relationship.  With respect to claim 4, the difference is at least 5 GPa as shown above.  Regarding claims 6 and 7,  the refractive index of the clad glass layers 1.4840-1.4951 (Examples).  Examiner notes that when the core is Gorilla Glass®, the core has a higher refractive index than the clad, which was previously recited and shown in the OA dated 11/4/2021.  As such, the refractive index of the core would be higher than the clad layer.  However, Ellison is silent to the core layer having the claimed refractive index.
  Concerning claim 8, the clad glass layers are fused directly on either side of the core glass (para. 0048).    With respect to claim 9, the CTE of the clad glass layers are each lower than the core glass layer (abstract; para. 0021-0022).  While it is noted that Ellison is silent to the temperature of the CTE, Examiner notes that the composition of at least the clad and/or core glass layers is similar, the CTE of each of the clad and/or core would be within the claimed range.  Regarding claims 10 and 16, since the glass for the clad and core has the claimed CTE values and the composition is similar, the resulting surface compressive stress would be within the claimed range.  
Concerning claim 14, the clad glass layers are ion exchanged to have a depth of layer value (Table 3, e.g. Examples 5-7); as such, the laminate would have a depth of layer extending from the surface of the glass clad layers into the total thickness of the laminated glass.   In regards to claim 18, the ion exchange process for the glass is the same as that disclosed, wherein the time within the molten salt bath is less than 30 hours (para. 0040); as such, the weight gain due to the ion exchange strengthening would be the same as that claimed.  Regarding claims 22-24, the above recitations regard claims 1-12 and 14-16 are applicable.  Regarding claim 27, the compressive strength of the glass clad layer meets the instant claims (Table 3).  However, Ellison is silent to the claimed thickness relationship and the core glass layer having the claimed modulus and refractive index.
Smedskjaer discloses alkali aluminosilicate glass compositions and sheets thereof that are ion exchangeable.  With respect to the claimed elastic modulus and refractive index, Smedskjaer discloses the alkali aluminosilicate glass compositions have a CTE of 78.9 x 10-7/°C to 85.2 x 10-7/°C, a Young’s modulus of 76.6 GPa to 85.2 GPa, and a refractive index of 1.5128 to 1.5198 (Table 4, Examples 31-39).  As such, the combination of references shows a different composition for each layer.  Glass sheets as disclosed by Smedskjaer having the claimed modulus and refractive index have a high compressive stress and depth of layer or reduced ion exchange time, in order to produce glass that has improved glass strength (para. 0018-0020).  As such, it would have been obvious to one of ordinary skill in the art to use the glass sheets of Smedskjaer as the core layer of Ellison, in order to provide improved glass strength.
Dawson-Elli discloses a glass laminate having a glass clad layers having a CTE less than the core glass layer.  Concerning the thickness relationship as claimed, Dawson-Elli discloses that as the thickness of the cladding increases with respect to the total of the thickness, the CTE is reduced and can be controlled in order to prevent warping of the laminate, specifically when the clad thickness has a thickness relationship as claimed (Tables 1-3; para. 0025-0033).  As such, in order to control the CTE to achieve the desired CTE for the laminate and to prevent warping, one of ordinary skill in the art would have been motivated to have the claimed thickness relationship.  Given that the combination teaches the claimed structure and the glass is the same and prepared in the same process for forming and ion exchange time, the strength and the depth of layer would be within the claimed ranges.  With respect to the Knoop scratch initiation threshold, it is noted that for the clad glass itself, the threshold is at least 10 N.  Given that the combination teaches the same structure and the glass is the same and prepared in the same process for forming and ion exchange time, the glass laminate itself (i.e. glass clad layers and glass core layers together) would have the claimed scratch initiation threshold.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 20150140299) in view of Smedskjaer et al. (US 20130224491) and Dawson-Elli (WO 2017/196800) as applied to claim 12 above, and further in view of Hart et al. (US 20160194235).
The prior art discloses the above but is silent to the edges of the core being exposed and said edges also being chemically strengthened.
Hart discloses a glass laminate having core and clad glass layers, wherein the edge is exposed for cutting into final shape and size for the appropriate use (para. 0017).  The edge is chemically strengthened to prevent breakage (para. 0074 and 0025).  As such, it would have been obvious to one in the art to expose and strengthen the core layer of the glass laminate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 20150140299) in view of Smedskjaer et al. (US 20130224491) and Dawson-Elli (WO 2017/196800) as applied to claim 14 above, and further in view of Gross et al. (US 20170341973).
The prior art discloses the above but is silent to the clad glass having a concentration gradient of sodium oxide.
Gross discloses a glass layer that has a similar composition to that disclosed by the prior art, wherein the glass layer is chemically strengthened and has a concentration gradient of metal oxides that include sodium oxide (para. 0126-0132).  The gradient as claimed provides a desired stress profile, which affects the fracture resistance (para. 0120-0136).  As such, it would have been obvious to one of ordinary skill in the art to have the clad glass of Ellison have the claimed metal oxide gradient within the glass.

Response to Arguments
Applicant’s arguments, see pp. 7-8 , filed 1/26/2022, with respect to the 35 USC 103 rejection under Ellison have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.   Examiner acknowledges the instant amendments overcome the previous rejection.  However, Ellison is still applicable as a primary reference as shown above.  Examiner notes that the core layer is not limited to a Gorilla Glass® sheet but broadly, any alkali aluminosilicate glass that has a higher CTE than the clad glass layers.  As such, the Smedskjaer reference is applied for the above reasons.

Applicant’s arguments, see pp. 8-9, filed 1/26/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the assertions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bookbinder et al. (US 20140141226).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783